DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27, 31-37, 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10, 15-18, 20 of U.S. Patent No. 10,163,996. Although the claims at issue are not identical, they are not patentably distinct from each other because,
Claims 21& 25 of instant application are anticipated by claim 1 of US 10,163,996.
Claim 22 of instant application is anticipated by claim 2 of US 10,163,996.
Claim 23 of instant application is anticipated by claim 3 of US 10,163,996.
Claims 24 & 33 of instant application are anticipated by claim 5 of US 10,163,996.
Claim 26 of instant application is anticipated by claim 9 of US 10,163,996.
Claim 27 of instant application is anticipated by claim 10 of US 10,163,996.
Claim 31 of instant application is anticipated by claim 8 of US 10,163,996.
Claim 32 of instant application is anticipated by claim 12 of US 10,163,996.

Claim 34 of instant application is anticipated by claim 14 of US 10,163,996.
Claim 35 of instant application is anticipated by claim 15 of US 10,163,996.
Claim 36 of instant application is anticipated by claim 16 of US 10,163,996.
Claims 37 & 39 of instant application are anticipated by claim 17 of US 10,163,996.
Claim 40 of instant application is anticipated by claim 18 of US 10,163,996.
Claim 41 of instant application is anticipated by claim 20 of US 10,163,996.
Claims 21, 28-30, 34, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 14 & 18 of U.S. Patent No. 10,991777. Although the claims at issue are not identical, they are not patentably distinct from each other because,
	Claim 21 of instant application is anticipated by claim 1 of US 10,991,777.
	Claim 28 of instant application is anticipated by claim 8 of US 10,991,777.

Claim 29 of instant application is anticipated by claim 9 of US 10,991,777.

Claim 30 of instant application is anticipated by claim 10 of US 10,991,777.

Claim 34 of instant application is anticipated by claim 14 of US 10,991,777.

Claim 38 of instant application is anticipated by claim 18 of US 10,991,777.

   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875